Citation Nr: 0300314	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death 
pension benefits.

4.  Entitlement to recognition as a former prisoner of war 
for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who served in the U.S. Armed Forces in 
the Far East and had recognized guerrilla service during 
World War II.  The service department has certified that 
the decedent had service with the Philippine Commonwealth 
Army from December 25, 1941, to May 10, 1942, and 
recognized guerrilla service from September 16, 1942, to 
March 30, 1946.  He died in September 1992.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.   


FINDINGS OF FACT

1.  The veteran died in September 1992.  According to the 
death certificate, his death was due to cardiorespiratory 
arrest secondary to cerebrovascular accident, diabetes 
mellitus, and acute myocardial infarction.  

2.   The National Personnel Records Center (NPRC) has 
certified that the decedent served with the Philippine 
Commonwealth Army from December 1941 to May 1942 and had 
recognized guerrilla service from September 1942 to March 
1946. 

3.  The medical evidence of record indicates that the 
decedent did not suffer from a cerebrovascular accident, 
diabetes mellitus, myocardial infarction, or 
cardiovascular disorder during or within one year after 
his verified service.  

4.  The medical evidence of record indicates that the 
decedent did not develop heart disease until many years 
subsequent to active service, and there is no demonstrable 
connection between such service and the causes of his 
death.

5.  The decedent's recognized service does not include 
status as a prisoner of war (POW), and there is no 
reasonable basis to question the finding of the service 
department that the veteran was not a POW.

6.  The appellant's claim for accrued benefits was 
received by the RO more than one year after the veteran's 
death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2002).

2.  The criteria for a claim for accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. § 
3.1000(c) (2002).

3.  Basic eligibility to VA non-service-connected death 
pension benefits has not been established.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2002).

4.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. 
§ 101(32) (West 1991); 38 C.F.R. §§ 3.1(y), 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to 
his claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file in this matter, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statements of the case provided to the 
appellant in November and December 2000, the supplemental 
statements of case provided in January 2001 and April 
2002, and associated correspondence issued since the 
appellant filed her claims, the appellant has been given 
notice of the information and/or medical evidence 
necessary to substantiate her claims.  The appellant was 
advised that if she adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain any such evidence on her 
behalf.

In addition, the appellant was advised of the specific 
VCAA requirements in correspondence issued in March 2001 
and attached to the supplemental statement of the case 
issued in April 2002.  It appears that all obtainable 
evidence identified by the appellant relative to her 
claims has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
claimant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 
5107(b)).

II.  Service connection - cause of death

A.  Factual Background

The appellant's husband died in September 1992, at the age 
of 72.  According to the certificate of death, dated that 
month, the immediate cause of his death was 
cardiorespiratory arrest, and the antecedent cause of his 
death was cerebrovascular accident, and other significant 
conditions contributing to death were diabetes mellitus 
and myocardial infarction.  At the time of the decedent's 
death, he was not service-connected for any disability.

The decedent had recognized service in the United States 
Armed Forces Far East from December 1941 to May 1942 and 
from September 1942 to May 1946.  

On an Affidavit For Philippine Army Personnel, completed 
in March 1946, the decedent reported that he had sustained 
no wounds or illnesses from December 1941 to March 1946.  

In an October 1988 affidavit, the decedent reported that 
he had sustained a wound to the right abdominal wall due 
to a bomb shell dropped by a Japanese airplane.  He also 
reported that he had been held as a prisoner of war (POW).  
He reported that he had contracted dietary deficiencies, 
rheumatoid arthritis, beriberi with polyneuritis, lumbago 
with neuralgia, diabetes mellitus, kidney disorder, and 
peptic ulcer while held as a POW.

In a statement dated in September 1991, the decedent 
stated that, during active service and while interned as a 
POW, he had contracted dietary deficiencies, rheumatoid 
arthritis, beriberi with polyneuritis, lumbago with 
neuralgia, diabetes mellitus, kidney disorder, and peptic 
ulcer. 

A certification dated in April 1961 from the Philippine 
National Red Cross indicated that the decedent had been 
adjudicated as a living POW, World War II.  

The appellant submitted a copy of the decedent's Discharge 
From the Army of the Philippines.  

The appellant submitted medical records from the 
decedent's private physicians which indicate that he 
suffered heart disease, malaria, rheumatoid arthritis, 
numbness of both lower extremities, swelling of the 
joints, beriberi, edema, and lumbar pain from 1988 to 
1992.  

The appellant submitted an illegible certification from 
Camp Malaybalay, Headquarters Prisoners of War Camp 101.  

Copies of two affidavits, dated in November 2000, set 
forth statements by individuals that, in substance, they 
knew that the veteran to be a POW in the Japanese 
Concentration Camp, Casisang, Malaybalay, Bukidnon.  

B.  Pertinent Law and regulations

Under applicable law, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In addition, certain diseases, such as cardiovascular-
renal disease, including hypertension, and diabetes 
mellitus, arthritis, and peptic ulcers, when manifest to a 
compensable degree within one year after the veteran's 
separation from military service, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause 
of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

C.  Legal analysis

In reviewing the evidence of record, the Board notes that 
the on his processing affidavit for the Philippine Army 
the decedent reported that he had sustained no wounds or 
illnesses from December 1941 to March 1946.  The medical 
evidence of record from 1946 to 1988, covering nearly 42 
years, does not reflect treatment for any disorders.  

Upon careful review of this case, the Board finds no 
medical evidence has been submitted to relate the 
decedent's cause of death to service.  The appellant has 
contended in this appeal that her husband suffered from 
malaria, heart disease, peptic ulcer disease, arthritis, 
and beriberi as a result of his active service or, in the 
alternative, due to his POW internment.  The Board notes 
that the decedent has not been determined to warrant 
recognition as a POW, and this matter will be discussed 
later in this decision.

The Board notes that the decedent was not service-
connected for any disability at the time of his death.  
There is no evidence of a chronic or presumptive 
disability within one year after his separation from 
service.  Moreover, there is no indication that the 
immediate or antecedent causes of death were related to 
his active service.  

We recognize the appellant's sincere belief that the 
veteran's cause of death was related in some way to his 
military experience.  Nevertheless, in this case, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence 
regarding the causal relationship between the veteran's 
death and his active military service.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge," aff'd sub nom. Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of 
competent medical evidence to warrant a favorable 
decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant 
has failed to submit competent medical evidence to provide 
a nexus between any in-service injury or disease and the 
conditions that caused and contributed to cause the 
decedent's death.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for cause of death.  Therefore, the appeal must 
be denied.  

III.  Accrued benefits

Among the requirements for accrued benefits is that the 
claim for accrued benefits be filed within one year after 
the date of death of the individual with respect to whom 
such benefits are sought. 38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).

The appellant's husband died in September 1992.  The 
appellant filed a claim for accrued benefits in February 
2000.  She alleges that she was not aware that she was 
responsible for notifying VA of the decedent's death.  She 
has also contended that VA failed to notify her prior to 
his death that there was a one-year time limit for filing 
an application for accrued benefits after he had died.  In 
essence, the appellant is contending that the legal 
requirements governing the time limit for filing of an 
application for accrued benefits should be waived for her.

Although the appellant was apparently unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the decedent's death, the U.S. Court 
of Appeals for Veterans Claims has held that alleged 
ignorance can not be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. 
West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris noted that the Supreme Court of the United States 
had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  
See Morris at 265.  The Court in Morris concluded that, 
even though the veteran might have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.

In summary, although the Board can certainly understand 
the appellant's regret at having missed the statutory 
deadline for filing her claim for accrued benefits, the 
pertinent facts in this case are not in dispute and the 
law is dispositive.  The appellant's claim must therefore 
be denied because it is without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

IV.  Non-service connected death benefits

A.  Factual Background

The certificate of death on file establishes that the 
appellant's husband passed away in September 1992.

In October 1999, the appellant filed a claim for non-
service-connected death pension benefits, based on the 
decedent's service with Philippine Army and as a 
recognized guerrilla.  

In November 1999, the RO notified the appellant that she 
was not eligible for non-service-connected death pension 
benefits because the law provided that pension is not 
payable for the types of service which the decedent had.

B.  Law and regulations

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, 
U.S. Code, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. § 1541 (West 
1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6.

The term "veteran" is defined as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, including recognized guerrilla service, 
is recognized service for certain VA purposes, as 
authorized by 38 U.S.C.A. § 107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is 
included for compensation and dependency and indemnity 
compensation, but not for pension benefits.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 
No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Public Law No. 190.  38 C.F.R. 
§ 3.40(b) (2002).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but 
not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if 
the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not for pension benefits.  38 
C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States, including 
recognized guerilla service, shall not be deemed to have 
been active military, naval, or air service for the 
purposes of awarding nonservice-connected pension 
benefits.  See 38 U.S.C.A. § 107(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.40 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States 
service department verifying a person's service "are 
binding on the VA for purposes of establishing service in 
the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

C.  Legal analysis

As noted above, the service department has certified that 
the decedent had Philippine Army service from December 
1941 to May 1942, and recognized guerrilla service from 
September 1942 to March 1946.  The service department's 
determination is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  
None contains information different from the information 
provided to and used by the service department in its 
verification of the veteran's service.  There is no 
further contention that the service as verified by the 
service department is erroneous in such a way as to 
warrant a further request to the service department to 
verify or recertify additional military service.  As noted 
above, the NPRC already has verified the veteran's 
service.

In addition, the Board notes that the service-related 
documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification 
of the veteran's service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  Again, it is the service department's 
determination of service that is binding upon the Board.

In addition, the Board notes that the official documents 
do not indicate, and the appellant has not contended, that 
the decedent had any service that would render her 
eligible for pension; e.g., service as an Regular 
Philippine Scout.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to non-
service-connected disability pension. See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).  Therefore, the Board 
finds that the appellant is not eligible for the requested 
benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded 
based on the veteran's service.  Therefore, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

V.  Recognition as a POW for VA purposes

A.  Factual background

A review of the decedent's service records demonstrates 
that, in an October 1945 Affidavit for Philippine Army 
Personnel, he reported that he was inducted into service 
with the USAFFE on December 21, 1941; that he was engaged 
in civilian pursuits from May 11, 1942, to September 15, 
1942; and that he joined the military guerrilla on May 16, 
1942, until he was processed in March 1946. 

In an October 1988 affidavit, the decedent reported that 
he sustained a wound to the right abdominal wall due to a 
bomb shell dropped by a Japanese airplane.  He also 
reported that he was held a prisoner of war (POW).  He 
reported that he contracted dietary deficiencies, 
rheumatoid arthritis, beriberi with polyneuritis, lumbago 
with neuralgia, diabetes mellitus, kidney disorder, and 
peptic ulcer while held as a POW.

In a statement dated in September 1991, the decedent 
stated that during active service and while interned as a 
POW he contracted dietary deficiencies, rheumatoid 
arthritis, beriberi with polyneuritis, lumbago with 
neuralgia, diabetes mellitus, kidney disorder, and peptic 
ulcer. 

Copies of two affidavits, dated in November 2000, set 
forth statements by individuals that in substance they 
knew that the decedent to be a POW in the Japanese 
Concentration Camp, Casisang, Malaybalay, Bukidnon.  

A certification dated in April 1961 from the Philippine 
National Red Cross indicated that the decedent had been 
adjudicated as a living POW, World War II.  

The appellant submitted an illegible certification from 
Camp Malaybalay, Headquarters Prisoners of War Camp 101.  

B.  Law and regulations

The initial question that must be resolved in the present 
matter is whether the record has established that the 
decedent had status as a former POW for 30 days or more as 
defined by statutes and regulations.  See 38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y). See also 38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).  Several Public Laws to 
which this claim is linked essentially enumerate a number 
of diseases for which service connection may be granted 
based upon one's status as a former POW for 30 days or 
more.  See, e.g., Former POW Benefits Act of 1981, Pub. L. 
No. 97-37 (1981), Pub. L. No. 100-322 (1988).

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.8, 3.9 (2001), redesignated at 38 C.F.R. 
§§ 3.40, 3.41 (2002), respectively.  Generally, a service 
department determination as to an individual's military 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 
465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  Regulations also 
provide that VA shall accept the findings of the 
appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists 
for questioning it.  38 C.F.R. § 3.1(y).  Under 38 C.F.R. 
§ 3.1, however, VA is not required to follow the service 
department's findings that the veteran was not a POW.  
Young, supra; see also VAOPGCPREC 14-94.  VA may utilize 
other evidence to establish the conclusion of a Philippine 
military veteran's period of service under 38 C.F.R. § 
3.9(b) (2001), redesignated at 66 Fed.Reg. 66,767 (Dec. 
27, 2001) (now codified at 38 C.F.R. § 3.41(b) (2002)).  
If the appropriate evidence is not submitted, the claim 
fails due to the absence of legal merit or lack of 
entitlement under the law and, as such, must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

C. Legal analysis

The Board notes that it has carefully considered the 
evidence the appellant has submitted to support her claim 
that her husband was a former POW.  However, the Board 
must adhere to established laws and regulations in its 
determinations.

A review of the record reveals that the service department 
verified that the decedent rendered honorable service as a 
Private with the 1st Cotabato Co., Philippine Constabulary 
(PC), United States Armed Forces in the Far East and as a 
Private with the Combat Co., 110th Inf. Regt., 10th Military 
District (MD), a recognized guerrilla unit.  In addition, 
he was in a missing status from September 1942 to March 
1945; his status under Missing Persons Act (MPA) was 
terminated in March 1945.  He had regular Philippine Army 
service from December 1941 to May 1942 and recognized 
guerrilla service from September 1942 to March 1946.  The 
service department did not certify any POW status for him.  
VA is bound by the service department's certification as 
to a claimant's military service.  See Duro, supra; see 38 
C.F.R. §§ 3.1(y)(1), 3.203.  The decedent had no other 
verified service.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  The 
appellant has submitted affidavits by individuals who 
attested have attested that they saw the decedent in the 
concentration camp.  In this regard, the affidavits did 
not mention dates that they saw him, the date of the 
alleged escape, and the circumstances and date they met 
after their respective release from imprisonment.  
Moreover, the decedent's processing affidavit for the 
Philippine Army shows that he was with his parents from 
May 11, 1942, to September 15, 1942.  Additionally, he did 
not report that he was a POW on his processing affidavit 
for the Philippine Army, and specifically indicated that 
he did not surrender under Proclamation No.1.  

The evidence proffered by the appellant to substantiate 
her claim that the decedent was a POW is not sufficient to 
establish that he was a former POW.  He has no certified 
POW status, and the Board is bound by the service 
department's certification of his service.

Accordingly, the Board finds that there is no reasonable 
basis on this record to question the service department's 
findings that the decedent did not have the status of a 
former POW for the purpose of entitlement to benefits 
administered by VA.


ORDER

Service connection for cause of death is denied.  

The appeal for accrued benefits is denied.

Basic eligibility for non-service-connected VA death 
pension benefits is denied.

Entitlement to former POW status for VA purposes is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

